Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11, 14 objected to because of the following informalities:
Claim 11, line 12, “controls current” should be—controls currents—
Claim 14, line 9, “the second of two contacts” should be – the second of said two contacts—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites limitation “the microcontroller controls the voltage and current output to the primary device relay and the secondary device relay,” which is not disclosed in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation “said microcontroller controls the voltage and current output to the primary device relay and the secondary device relay, “which renders the claim vague and indefinite. First, there is insufficient antecedent basis for “voltage and current output” in the claim. Second, if assume voltage output is from the voltage sensor, current output is from current sensor, it is unclear how the microcontroller controls the voltage output from the voltage sensor and the current output from the current sensor because lack of description in the specification. Page 11, para 18 of applicant’s specification describes “the variables can be saved in firmware for the MCU unit, e.g. via a serial cable. These variables can be manipulated to account for the variety of primary and secondary devices (and their associated voltages and currents) that can be connected to the switch 600.” This describes the voltage and current output from the switch/relay to the output can be controlled. For Examination purpose, the limitation is interpreted as “said microcontroller controls s of the  primary device relay and the secondary device relay.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US 20050280970 A1) in view of Wyatt (US20020106945A1) , Brattel (US20080291594A1) and Nanayakkara (US20110291641A1)
With regard to claim 11, Reynolds teaches a control switch comprising:
an input having two input terminals ( Hot, Neutral (3H, 3N) send to  input  of PDO-1 and input of PDO-2 Fig. 3, see Fig. 1, all PDO-1 and PDO-2 are parallel connected to 3 and based on Fig. 3, 3 has a hot input terminal and a neutral input terminal to send to all the PDOs, see Examiner labeled Fig. 3 below );
a first output (e.g., PDO1, Fig. 3) having two contacts (H_In1, N_In1, Fig. 3), wherein a first input terminal (3N, Fig. 3) of said two input terminals is connected to a first of said two contacts (N_in1, Fig. 3) of the first output;
a second output (e.g., PDO2, Fig. 3) having two contacts (H_In2, N_In2, Fig. 3), wherein the first input terminal (3N, Fig. 3)  of said two input terminals is connected to said first ( N_in2, Fig. 3) of said two contacts of the second output;
a sensing circuit ( e.g., 330 in PDO_1, Fig. 3) , comprising a first connection ( one side of 330 connects through 320  and H_in1 to 3H, Fig. 3) to  a second terminal (3H, Fig. 3) of said two input terminals , and a second connection ( e.g., connection between 330 and H_O1, Fig. 3)  to the second ( e.g., H_O1, Fig. 3) of two contacts of said first output( 330 connects to H_O1 in PDO_1, Fig. 3), and,
the microcontroller unit (e.g., 236, Fig. 2, Fig. 3) that controls current to the first ( e.g., PDO1,Fig. 2,  Fig. 3)) and the second outputs ( e.g., PDO-2, Fig. 2, Fig. 3) based on a set of pre-determined variables ( [0036] In the comparison step, processing unit 236 may determine if the current value is greater than the previously programmed independent current value ) where the set of predetermined variables includes a predetermined current for the second output [0036] the previously programmed independent current value for each output, therefore, it includes a predetermined current value for the second output ) by inputs on the control switch or stored in the memory of the microcontroller unit ([0079] algorithm and programmed value are stored in the memory of the processing unit) 
Reynolds does not explicitly teach an output of the sensor circuit comprising a direct-current (DC) voltage varying proportionally current pass between said first and second connection, and the set of pre-determined variable includes a normal operating current for the second output. wherein the input is connected to the first output by an optocoupler.
However, Wyatt teaches an output of the sensor circuit (e.g., 104, Fig. 3) comprising a direct-current voltage varying proportionally current pass between said first and second connection ( CS1 and 22 are two connections, Fig. 3) (a current sensor coupled to a line carrying power from the power source to the terminal, and a rectifier connected to the current sensor for converting an output from the current sensor into a DC voltage proportional to the sensed signal, see claim 11 of Wyatt, also see [0023]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of Reynolds, to configure an output of the sensor circuit to comprise a direct-current voltage varying proportionally current pass between said first and second connection, as taught by Wyatt,  in order to improve the response time of circuit during high current and avoid damage of the system see [0005] of Wyatt.
 Brattel teaches the set of pre-determined variable includes a normal operating current for the second output (a stored value, representative of normal operating current passed by the load [0030]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Reynolds and Wyatt, to configure the set of pre-determined variable to include a normal operating current for the second output, as taught by Brattel, in order to prevent the overcurrent sent to the second output and damage the device (see [0056] of Brattel).
In addition, Nanayakkara teaches the input ( e.g., 16, Fig. 1) is connected to the first output ( output of 26, Fig. 1) by an optocoupler ( 26, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of Reynolds and Wyatt and Brattel, to configure the input to be connected to the first output by an optocoupler., as taught by Nanayakkara, in order to provides an isolated output signal with characteristics indicative of the incoming input AC signal ([0040] of Nanayakkara)


    PNG
    media_image1.png
    596
    920
    media_image1.png
    Greyscale

6.Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Reynolds (US 20050280970 A1) in view of Wyatt ( US20020106945A1) and Nanayakkara (US20110291641A1)
With regard to claim 14, Reynolds teaches a control switch comprising:
an input having two input terminals ( Hot, Neutral (3H, 3N) send to  input  of PDO-1 and input of PDO-2 Fig. 3, see Fig. 1, all PDO-1 and PDO-2 are parallel connected to 3 and based on Fig. 3, 3 has a hot input terminal and a neutral input terminal to send to all the PDOs, see Examiner labeled Fig. 3 below );
a first output (e.g., PDO1, Fig. 3) having two contacts (H_In1, N_In1, Fig. 3), wherein a first input terminal (3N, Fig. 3) of said two input terminals is connected to a first of said two contacts (N_in1, Fig. 3) of the first output;
a second output (e.g., PDO2, Fig. 3) having two contacts (H_In2, N_In2, Fig. 3), wherein the first input terminal (3N, Fig. 3)  of said two input terminals is connected to said first ( N_in2, Fig. 3) of said two contacts of the second output;
a sensing circuit ( e.g., 330 in PDO_1, Fig. 3) , comprising a first connection ( one side of 330 connects through 320  and H_in1 to 3H, Fig. 3) to  a second terminal (3H, Fig. 3) of said two input terminals , and a second connection ( e.g., connection between 330 and H_O1, Fig. 3)  to the second ( e.g., H_O1, Fig. 3) of two contacts of said first output( 330 connects to H_O1 in PDO_1, Fig. 3), and,
the microcontroller unit (e.g., 236, Fig. 2, Fig. 3) that controls current to the first ( e.g., PDO1,Fig. 2,  Fig. 3)) and the second outputs ( e.g., PDO-2, Fig. 2, Fig. 3) based on a set of pre-determined variables ( [0036] In the comparison step, processing unit 236 may determine if the current value is greater than the previously programmed independent current value ). 
Reynolds does not explicitly teach an output of the sensor circuit comprising a direct-current (DC) voltage varying proportionally current pass between said first and second connection, wherein the input is connected to the first output by an optocoupler.
However, Wyatt teaches an output of the sensor circuit (e.g., 104, Fig. 3) comprising a direct-current voltage varying proportionally current pass between said first and second connection ( CS1 and 22 are two connections, Fig. 3) (a current sensor coupled to a line carrying power from the power source to the terminal, and a rectifier connected to the current sensor for converting an output from the current sensor into a DC voltage proportional to the sensed signal, see claim 11 of Wyatt, also see [0023]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of Reynolds, to configure an output of the sensor circuit to comprise a direct-current voltage varying proportionally current pass between said first and second connection, as taught by Wyatt, in order to improve the response time of circuit during high current and avoid damage of the system see [0005] of Wyatt.
In addition, Nanayakkara teaches the input (e.g., 16, Fig. 1) is connected to the first output (output of 26, Fig. 1) by an optocoupler ( 26, Fig. 1) ( Fig. 2 also shows a similar structure)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of Reynolds and Wyatt, to configure the input to be connected to the first output by an optocoupler, as taught by Nanayakkara , in order to provides an isolated output signal with characteristics indicative of the incoming input AC signal([0040] Nanayakkara)

7.Claim 22  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Irons (US20130294014A1) in view of Jeelabs (“Sensing with an Optocoupler,” 2012)
With regard to claim 22, Irons teaches a control switch comprising:
a power input (e.g., input power, Fig. 1) connected to a microcontroller unit ( e.g., 110, Fig.1)  for a primary device relay ( e.g., 130-a, Fig. 1) and a secondary device relay ( 130-b, Fig. 1) ;
said microcontroller unit ( e.g., 110, Fig. 1)connected to a current sensing component  and a voltage sensing component (135-a, 135-b in Fig. 1 sense both current and voltage [0021]), 
where said microcontroller ( e.g., 110, Fig. 1) controls the voltage and current output ( processor determine the voltage and current to the output to the primary device relay  (130-a, Fig. 1)  and the secondary device relay ( e.g., 130-b, Fig. 1) (The limitation has been interpreted as ““said microcontroller controls the voltage and current outputs to of the  primary device relay and the secondary device relay” based on 112(b) rejection. See [0023]The processor module(s) may use this information to determine the power supplied through an outlet, aggregate power supplied by the PDU 100, current usage of one or more outlets 140, voltage of the power input and/or one or more outlets, ) and where the primary device relay (e.g., 130a, Fig.  has a primary device power output ( e.g., output of 130-a that connects to 140-a, Fig. 1) and the secondary device relay has a secondary device power output ( e.g., output of 130-b that connects to 140-b, Fig. 1). 
Irons does not teach where the voltage sensing component comprises an optocoupler where the optocoupler is configured as a shunt for the primary device relay and isolates the voltage sensing component from the power input;
However, Jeelabs teaches where the voltage sensing component comprises an optocoupler ( see the first figure in page 2 including optocoupler for voltage sensing because there is a voltage output as CH2 based on the second figure in page 2) where the optocoupler is configured as a shunt for the primary device relay ( see Figure 1 in page 2, optocoupler is a shunt for the output of the sensor, and Fig. 3 of Irons show that the output of  power sensor 310 series connected to the relay 315 ( [0027] of Irons teaches 310 can be a voltage sensor) , the combination of Jeelabs and Irons teaches optocoupler output ( which is sensor output) is series connected to the relay and therefore it configured as a shunt for the relay/primary device relay)  and isolates the voltage sensing component ( 10 Kohm resistor connected to the out, first Figure in page 2) from the power input ( in , the first Figure in page 2);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of Irons, to configure the voltage sensing component to comprise an optocoupler where the optocoupler is configured as a shunt for the primary device relay and isolates the voltage sensing component from the power input, as taught by Jeelabs, in order to provide isolated voltage detection ( see the isolate between in and out of sensor in first figure in page 2) that preventing currents between two parts of device, while allow signal and power transfer between two parts and reduce the interference between the input and output voltage.  A person of ordinary skill in the art would have been able to make the mere substitution optocoupler voltage sensor of Jeelabs for the voltage sensor Of Irons and the outcome would have been predictable to that same person. Mainly, substituting one for the other achieves the predictable result of using the optocoupler to serve as an isolated voltage detector to prevent currents between two parts of device and avoid interference. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted optocoupler voltage sensor of Jeelabs for the voltage sensor Of Irons according to known methods to yield the predictable result of providing isolated voltage detection that preventing currents between two parts of device, while allowing signal and power transfer between two parts and reduce the interference between the input and output voltage

Response to Arguments
8.Applicant’s arguments with respect to claim(s) 11, 14, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

9.The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berkcan (US6892115B2) teaches about control circuit breaker with voltage and current sensor
Franks (US 20160225562 A1) teaches  each of the plurality of circuit breakers further comprises voltage and current sensors for measuring voltage and current values of the electrical power flowing through the current path; and the microprocessor of each of the plurality of circuit breakers is operable to generate the control signal in response to voltage and current values measured by the voltage and current sensors and a control profile received via the optical link.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836